DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections 

Claims 1-21 are pending. Claims 6, 7, 9-16, and 19 are withdrawn. New claim 21 and amendments to claims 1, 2, 18, and 20 filed on 12/22/2021 are acknowledged. Election has been made by the applicants to the invention of species I, sub-species I, and sub-sub-species III.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Regarding claim 21, it is unclear if the “cathode gas channel” recited in line 3 is same as or different from the “cathode gas supply channel (51)” shown in Fig. 2A and recited for example, in paragraphs 0137 and 0140.

Further, the limitation "wherein the first gas flow channel includes a communication path which communicates a cathode gas outlet manifold 8Application No. 16/591,570Docket No.: 083710-2800 with the first space” the communication path between the cathode gas outlet manifold 8Application No. 16/591,570Docket No.: 083710-2800and the first space appears to be exemplified by the cathode gas supply channel 51. However, paragraph 0137 of the specification states that the first gas flow channel includes a tubular cathode gas outlet manifold 50 and a cathode gas supply channel 51. It is unclear if the first gas flow channel includes (a) only the cathode gas supply channel, or (b) both the cathode gas outlet manifold and the cathode gas supply channel.

Further, it is unclear if the cathode gas is supplied from the cathode gas channel disposed in the cathode separator into the cathode gas outlet manifold, or from the cathode gas outlet manifold into the cathode gas channel disposed in the cathode separator.

Further, it is unclear if “the cathode gas channel” recited in line 3 is same as or different from the cathode gas outlet channel 26 recited for example, in Fig. 2A and paragraph 0140.


Claims 3-5 are rejected, because they depend from the rejected claim 2.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1, line 11, and “a first pressure transmitting member” in claim 1, line 16.

Because the claim limitation(s) “fixing member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a bolt passing through the cathode plate member and the cathode separator, the corresponding structure described in paragraph 0059 in the specification as performing the claimed function, and equivalents thereof, or a fastener that fastens the at least one hydrogen pump unit sandwiched between the anode end plate and the cathode end plate as recited in claim 20, and other structures for the fixing member described in paragraphs [0101]-[0108] of the specification, and equivalents thereof.

Because the claim limitation(s) “a first pressure transmitting member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a porous member and/or an elastic member, the corresponding structure described in paragraphs 0065 and 0067 in the specification as performing the claimed function, and other structures shown in FIGS. 4A-4E and the corresponding description and equivalents thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong). 

Regarding claim 1, Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fig. 3 of Wong by adding a spring 29 (reads on a first pressure transmitting member) as taught by Fig. 5 of Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that this would facilitate contact of the porous plate during pressurization for ensuring adequate electrical contact (see paragraph 0069).

Regarding claim 8, a spring (the first pressure transmitting member) is known to be an elastic member.  

. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong), as shown for claim 1 above, and further in view of Japanese patent application publication no. JP 2006/070322 (hereinafter called Nakazawa). 

Regarding claims 2 and 4, Wong does not disclose that a cathode plate member including a cathode insulating plate is disposed between the cathode end plate and the cathode separator positioned in the second end, wherein the cathode plate member and the first pressure transmitting member is disposed between the cathode end plate and the cathode plate member.

Nakazawa teaches a high-pressure hydrogen production apparatus 1 having a membrane electrode assembly comprising a solid polymer film 2, the membrane electrode assembly sandwiched between a cathode side separator 5 and an anode side separator 6, wherein a cathode insulating plate 9 (reads on cathode plate member) is disposed between a cathode end plate 10 and the cathode separator 5 positioned, wherein the cathode plate member and the first pressure transmitting member is disposed between the cathode end plate and the cathode plate member. Nakazawa further teaches that the insulating members 9 are adjacent to the end plates so as to electrically isolate the end plates 10 (see Fig. 1(a) and page 3, 7th and 8th paragraphs).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wong by adding a cathode 

Regarding claim 3, Nakazawa teaches that a bolt 11 passes through the cathode insulating plate member 9 and the cathode separator 5 (see Fig. 1(a) and page 3, 8th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the tie-bolts 28 (read on a fixing member) pass through the cathode insulating plate member 9 and the cathode separator 5 as taught by Nakazawa. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claims 2 and 5, Wong does not explicitly teach a cathode power supply plate, disposed such that the first pressure transmitting member is disposed between the cathode end plate and the cathode power supply plate.

th paragraph; and page 4, 6th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wong by adding a cathode power plate adjacent to the cathode and disposing the pressure transmitting member between the cathode end plate and the cathode power plate. The person with ordinary cathode power plate adjacent to the cathode skill in the art would have been motivated to make this modification, because Nakazawa teaches that the cathode power plate should be adjacent to the cathode which would result in the pressure transmitting member being disposed between the cathode end plate and the cathode power plate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong), as shown for claim 1 above, and further in view of Japanese patent application publication no. JP 2018109221(hereinafter called Kusumaru). 

Wong does not disclose that the anode includes an anode gas diffusion layer, the cathode includes a cathode gas diffusion layer, and the anode gas diffusion layer has a higher elastic modulus than the cathode gas diffusion layer.  

Kusumaru is directed to an electrochemical hydrogen pump capable of reducing the possibility of breakage of an electrolyte membrane pressed against an anode gas diffusion layer by a 

Kusumaru teaches an electrochemical hydrogen pump 16 including a membrane electrode assembly 15 including an electrolyte membrane 4, a cathode catalyst layer 3C, an anode catalyst layer 3A, a cathode gas diffusion layer 2C, and an anode gas diffusion layer 2A, these layers being joined in a stacked state (see Fig. 2; and page 7, last paragraph). Kusumaru further teaches that in an embodiment the cathode gas diffusion layer can be selected from a material having higher elasticity and thus a lower elasticity modulus than the anode gas diffusion layer, and this suppresses an increase in contact resistance between the cathode gas diffusion layer and the cathode catalyst layer (see page 4, 4th paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wong by the anode including an anode gas diffusion layer, the cathode including a cathode gas diffusion layer, and the anode gas diffusion layer having a higher elastic modulus than the cathode gas diffusion layer as taught by Kusumaru. The person with ordinary skill in the art would have been motivated to make this modification, because Kusumaru teaches that the advantage of the modification would be suppression of an increase in contact resistance between the cathode gas diffusion layer and the cathode catalyst layer (see page 4, 4th paragraph).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2015/0114831 (hereinafter called Kawasaki).



Kawasaki teaches a high pressure water electrolysis device having an electrolyte membrane (see Abstract) comprising a high-pressure hydrogen passage 62 (reads on the first gas flow channel includes a communication path) which communicates a high-pressure hydrogen manifold 38c (reads on a cathode gas outlet manifold)8Application No. 16/591,570Docket No.: 083710-2800 with a space in which a pressure transmitting member is located (reads on a first space) (see Fig. 2 and 3; and paragraph 0037).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Wong by having a gas flow channel which communicates a cathode gas outlet manifold 8Application No. 16/591,570Docket No.: 083710-2800 with the first space as taught by Kawasaki. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that such a modification would enable collection of hydrogen gas.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, and 20 of the instant application are rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,301,179 (the ‘179 patent), in view of US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong).
Claims 1 and 5 of the '179 patent teaches the following:

an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane, an anode disposed on a first main surface of the electrolyte membrane, a cathode disposed on a second main surface of the electrolyte 

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 0061); an anode end plate 26 that is disposed on the anode separator 20 positioned in a first end in a stacking direction; a cathode end plate 26 that is disposed on the cathode separator 20 positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction (see Fig. 5 and paragraph 0067); tie-bolts 28 (read on a fixing member) that prevent members from the cathode end plate 26 to the cathode separator 22 positioned in the second end from moving in the stacking direction (see Fig. 3 and paragraph 0061); a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end (see Fig. 1 and 3); and a spring 29 (reads on a first pressure transmitting member) that is disposed in the first space and transmits a pressure from the cathode separator positioned in the second end to the cathode end plate.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claims 1 and 5 of the '179 patent a cathode end plate, an anode end plate, and a first pressure transmitting member that transmits a pressure from the cathode separator positioned in the second end to the cathode end plate as taught by Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that the advantage of the modification would be equalization of the force exerted on the MEA regardless of the pressure differential across the MEA, such that the MEA can move together, i.e. without separating as a result of the high pressure. 

Claims 1, 8, and 20 of the instant application are rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending U.S. Patent Application No. 16/503,661 (the ‘661 application). 
Claim 1 of the '661 application teaches the following:

An electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane, an anode disposed on a first main surface of the electrolyte membrane, a cathode disposed on a second main surface of the electrolyte membrane, an anode separator stacked on the anode, and a cathode separator stacked on the cathode; an anode end plate that is disposed on the anode separator positioned in a first end in a stacking direction; a cathode end plate that is disposed on the cathode separator positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction; and a fastener (reads on a fixing member) that prevents at least members 

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 0061); an anode end plate 26 that is disposed on the anode separator 20 positioned in a first end in a stacking direction; a cathode end plate 26 that is disposed on the cathode separator 20 positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction (see Fig. 5 and paragraph 0067); tie-bolts 28 (read on a fixing member) that prevent members from the cathode end plate 26 to the cathode separator 22 positioned in the second end from moving in the stacking direction (see Fig. 3 and paragraph 0061); a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end (see Fig. 1 and 3); and a spring 29 (reads on a first pressure transmitting member) that is disposed in the first space and transmits a pressure from the cathode separator positioned in the second end to the cathode end plate.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claim 1 of the '661 application by adding a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end; and a first pressure transmitting 

Claims 1, 8, and 20 of the instant application are rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,989,184 (the ‘184 patent). 
Claim 1 of the '184 patent teaches the following:

An electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte film (reads on membrane), an anode disposed on a first main surface of the electrolyte film, a cathode disposed on a second main surface of the electrolyte film, an anode separator stacked on the anode, and a cathode separator stacked on the cathode; an anode end plate that is disposed on the anode separator positioned in a first end in a stacking direction; a cathode end plate that is disposed on the cathode separator positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction; a fastener (reads on a fixing member) that prevents at least members from the cathode end plate to the cathode separator positioned in the second end from moving in the stacking direction; a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end.

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 0061); an anode end plate 26 that is disposed on the anode separator 20 positioned in a first end in a stacking direction; a cathode end plate 26 that is disposed on the cathode separator 20 positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction (see Fig. 5 and paragraph 0067); tie-bolts 28 (read on a fixing member) that prevent members from the cathode end plate 26 to the cathode separator 22 positioned in the second end from moving in the stacking direction (see Fig. 3 and paragraph 0061); a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end (see Fig. 1 and 3); and a spring 29 (reads on a first pressure transmitting member) that is disposed in the first space and transmits a pressure from the cathode separator positioned in the second end to the cathode end plate.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by claim 1 of the '184 patent by adding a first pressure transmitting member that transmits a pressure from the cathode separator positioned in the second end to the cathode end plate as taught by Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that the advantage of the modification would be equalization of the force exerted on the MEA regardless of the pressure differential across the MEA, such that the MEA can move together, i.e. without separating as a result of the high pressure. 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 11, 4th paragraph, of their communication dated 12/22/2021 that Wong discloses that an MEA and frit plate 29a can move in the stacking direction (see, Paragraph [0069] of Wong). More specifically, with the design change to prevent the movement from end-plate 26 to frit plate 22 in Wong, the MEA cannot move together without separating as a result of high pressure (see, paragraphs [0067]-[0069] of Wong). Applicants' arguments are not persuasive, because Wong teaches that because of the spring 29, the MEA can move together, i.e. without separating regardless of the pressure differential across the MEA (see paragraph 0069).

Potentially Allowable Subject Matter 

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 18 as a whole, including the limitation that the first pressure transmitting member has the same elastic modulus as the cathode gas diffusion layer included in the cathode.  

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SALIL JAIN/Examiner, Art Unit 1795